FILED
                             NOT FOR PUBLICATION                             JUL 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CATALINA JIMENEZ CASTILLO,                       No. 10-73635

               Petitioner,                       Agency No. A095-291-755

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012**

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Catalina Jimenez Castillo, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for cancellation of

removal, and declining to reinstate her voluntary departure period. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s continuous physical presence finding. Landin-Zavala v. Gonzales, 488

F.3d 1150, 1151 (9th Cir. 2007). We deny in part and grant in part the petition for

review, and remand for further proceedings.

      Substantial evidence supports the BIA’s determination that Jimenez Castillo

failed to establish the requisite continuous physical presence for cancellation of

removal where her testimony conflicted with the affidavits she submitted regarding

presence. See 8 U.S.C. § 1229b(b)(1)(A), (d)(1).

      As the government acknowledges, the record contains evidence that Jimenez

Castillo timely filed proof of posting her voluntary departure bond. See 8 C.F.R.

§ 1240.26(c)(3)(ii). We therefore remand to the BIA to determine Jimenez

Castillo’s eligibility for reinstatement of voluntary departure.

      Jimenez Castillo’s remaining contentions are unavailing.

      The parties will bear their own costs for this petition to review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                           2                                    10-73635